11/24/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0042



                                 No. DA 20-0042


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

AUTREE ANIEL PEDERSEN,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including December 27, 2020, within which to prepare, serve, and file its

response brief.




MPD                                                                  Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        November 24 2020